 BETHLEHEM PACIFIC COAST STEEL CORPORATION115BETHLEHEMPACIFIC COAST STEEL CORPORATIONandINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERSOF AMERICA, LOCAL No. 541, AFL,PETITIONER.Case No. 19-RU-933.May 14,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) 'of the National LaborRelations Act, a hearing was held before A. C. Roll, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3. to question affecting commerce exists concerning the representa-(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the "International Association of Bridge,Structural, and Ornamental Iron Workers, Shopmen's Local UnionNo,, 506, AFL, herein called the Iron, Workers, each seeks to representa unit of production and maintenance employees at the Employer'sSeattle works, Seattle,Washington.The United Steel Workers ofAmerica, CIO, herein called the Steel Workers, and the Employeroppose the petition, contending that the unit requested is inappro-priate and that the only appropriate unit is one consisting of produc-tion and maintenance employees of all, the works and plants of theEmployer.'The Employer, a wholly owned subsidiary of the Bethlehem SteelCompany, owns and operates a basic steel plant and a fabricatingworks in each of the Los Angeles, San Francisco,and Seattle areas.The Seattle works, whose employees the Petitioner and the IronWorkers seek to represent, began operating in June 1950,at a loca-tionabout 7 miles from the Seattle plant.Employing about 225 em-ployees, the Seattle works fabricates structural steel, taking most ofits basic steel from the Seattle plant, which amounts to about 10 per-,The Steelworkers'motion to dismiss the petition on this ground is hereby denied forreasons given below.99 NLRB No. 21. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent of the latter's output.The Employer also has an erection divisionin the Seattle area, which, as the name implies, erects structures re-quiring fabricated steel.There is no interchange of employees between the Seattle worksand other installations of the Employer, and there have been fewtransfers of employees from or to the Seattle works since its employeecomplement was first recruited.Supervision at the steel works isseparate from that at the other operations of the Employer, except-that-as is typical in each area where the Employer operates-theSeattle plant manager is subordinate to the Seattle works manager.However, the industrial relations representative, who heads his de-partment at the Seattle plant, reports directly, as does his counterpartat the Seattle works, to the manager of industrial relations in SanFrancisco.Over-all policy, particularly as to labor relations, is hetby the San Francisco office.Copies of all grievances are forwardedto the San Francisco office, and the manager of industrial relationsthere has regularly been consulted at the first of a five-step grievanceprocedure which existed under the recently expired contract.In August 1950, following a consent election, the Board certified theSteelWorkers as bargaining agent for a unit of the production andmaintenance employees at the Seattle works.A Steel Worker's bar-gaining committee of Seattle works employees presented a proposedcontract.The Employer's representatives, consisting of the manage-ment representatives of the Seattle plant and Seattle works, submittedas a counterproposal their master contract with the Steel Workers cov-ering all the Employer's other operations.This counterproposal wasvoted down on November 2, 19507 by the temporary Steel Worker's Lo-cal consisting of Seattle works employees only.However, on Octoberv0, 1950, 2 days before the employees voted on this contract and with-out their knowledge, the Employer's manager of industrial relations atSan Francisco and the Steel Workers extended the master contract tothe Seattle works. There is impressive evidence of subsequent dissatis-faction of these employees with the bargain made for them 2 butapparently they accepted its terms as settling their conditions ofemployment for the duration of the contract.Upon the record as a whole, and considering particularly the sepa-rate supervision at the Seattle works, the lack of employee interchangewith any other of the Employer's operations, and the inconclusivenessof the bargaining history,3 we are satisfied that the production and2During that November a majority of the employees in the unit boycotted a Boardunion-authorization election because they "didn't want to get involved...on a Coastwisebasis."Letters and petitions to this effect were sent by employees to the Board offices.8A history of collective bargaining, not predicated upon a prior Board certification, ismot controlling.See J.C. Penney Company,86 NLRB 920, York MotorExpressCompany,82 NLRB 801. Here, the history of collective bargaining on a conrpany-wicle basis wasinconsistent with the Board certification of the Steel workers as the bargaining repre-sentative of the Seattle works employees in a separate unit. WHITING CORPORATION117maintenance employees at the Seattle works enjoy a sufficient com-munity of interest, apart from the employees of the Employer at itsother various operations, to warrant their placement in a separatebargaining unit, if they so desire.As the record also contains suffi-cient evidence to justify inclusion of these employees in the existingcompany-wide bargaining unit, we shall make no final unit deter-mination now, but shall await the results of the self-determinationelection hereinafter directed.If a majority of these employees selectthe Petitioner or the Iron Workers, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit, and the RegionalDirector conducting the election directed herein is instructed to issuea certification of representatives to the Petitioner or the Iron Workers,whichever may be selected, for the unit described below, which theBoard, under such circumstances, finds to be appropriate for purposesof collective bargaining. In the event a majority votes for the SteelWorkers, the Board finds the existing unit to be appropriate and theRegional Director will issue a certification of results of election tosuch effect.The following employees of the Employer may constitute' a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: The production and maintenance em-ployees at the Employer's Seattle works, Seattle, Washington, exclud-ing draftsmen, office and clerical employees, full-time first-aid andsafety employees, watchmen, and guards, professional employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]WHITINGCORPORATION,SPENCER ANDMORRISDIVISIONandINTER-NATIONAL BROTHERHOOD OF BOILERMAKERS,IRONSHIPBUILDERS&HELPERS OFAMERICA, FORAND ON BEHALF OFSUBORDINATELODGE No.92, AFL,PETITIONER.Case No. 01-RC-1353.May 14,1952Second Supplemental Decision and OrderOn October 18, 1950, pursuant to the Board's unpublished Decisionand Direction of Election herein dated October 2, 1950, an electionby secret ballot was conducted among the employees in the appropriateunit.The tally of ballots issued after the election showed that of 35ballots cast, 17 were for, and 16 were against, the Petitioner, and 2,,werechallenged.'1An intervening union, International Association of Bridge, Structural and Orna-mental IronWorkers, Local 509, AFL, was on the ballot, but received no votes.90 NLRB No. 26.215233-539